 1 Martha G. Bronitsky, SBN 127583
   Chapter 13 Standing Trustee
 2 Leo G. Spanos, SBN 261837, Staff Attorney
   Nima Ghazvini, SBN 254758, Staff Attorney
 3 PO Box 5004
   Hayward,CA 94540
 4 (510) 266 - 5580
   (510) 266 - 5589
 5 13trustee@oak13.com
                                     UNITED STATES BANKRUPTCY COURT
 6                                   NORTHERN DISTRICT OF CALIFORNIA
                                             OAKLAND DIVISION
 7

 8
     In re
 9                                                           Chapter 13 Case No. 19-40887-CN 13

10       Mae Eddie Phillips

11                                                           TRUSTEE'S UNILATERAL PREHEARING
                                                             STATEMENT FOR TRUSTEE'S OBJECTION TO
12                                                           CONFIRMATION
                                      debtor(s)
13

14
                                                             HEARING DATE:             April 28, 2020
15                                                           HEARING TIME:             1:30 pm
                                                             LOCATION:                 Courtroom 215
16

17

18 Martha G Bronitsky, Chapter 13 Trustee contacted Marc Voisant on 4/21/2020 but telephone conference

19 has not been held due to the following: Additional Information for the Court. Remaining issues:

20

21 On 4/19/20 the Debtor filed a skeleton Chapter 13 case 20-40769 in pro per. The Trustee considers this

22 filing to be in bad faith as it is intended to further delay the sale of the property. The debtor's attorney in the

23 present case contacted the Trustee's office this week asking if the Trustee would agree to an Amended

24 Order of Sale recognizing the reduction in price requested by the Buyer. The Debtor does not seem willing

25 nor able to perform under the current case and this case should be Converted to Chapter 7. The Trustee will

26 file a Motion to Dismiss the new case in the next few days.

27 Date: April 21, 2020
                                                                       /s/ Martha G. Bronitsky
28                                                                     Signature of Martha G. Bronitsky
                                                                       Standing Chapter 13 Trustee
Case: 19-40887        Doc# 116       Filed: 04/21/20       Entered: 04/21/20 15:09:33            Page 1 of 2
 1 In re
           Mae Eddie Phillips                        Chapter 13 Case No. 19-40887-CN 13
 2                               debtor(s)
 3
                                      CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7   I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct.
 8

 9
     Mae Eddie Phillips                             Marc Voisenat Atty
10   5273 Locksley Ave                              2329 A Eagle Ave
     Oakland,CA 94618                               Alameda,CA 94501
11
     (Debtor(s))                                    (Counsel for Debtor)
12

13                                                  /s/ ECF only
     Date: 4/21/2020
                                                    ECF only
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-40887      Doc# 116      Filed: 04/21/20     Entered: 04/21/20 15:09:33        Page 2 of 2
